CaS€Z 4218-CV-OOJ_91-D|\/|B-RP DOC #Z 9-2 Filed: 1€18 lpfzb §§ - 98
X '

MISSISSIPPI RULES OF CRIMINAL PROCEDURE

 

Rule 1

Rule 2

‘ Rule3

Rule 4
Rule 5
Rule 6
Rule 7
Rule 8
Rule 9
Rule 10
Rule ll
Rule 12
Rule 13
Rule 14
Rule 15
Rule 16

Rule 17

General Provisions

 

Commencement of Criminal Proceedings

 

Arrest Warrant or Summons upon Commencement of Criminal

 

Proceedings

Search Warrants

Arrest and Initial Appearance

 

Preliminary Hearing

 

Counsel
Release

Trial Setting

Presence of Defendant, Witnesses, and Spectators

 

Change of the Place of Trial

 

Mental Examinations

 

The Grand Jury

Indictment

Arraignment and Pleas

 

Pre-Trial Motions

Disclosure and Discovery

 

\oF'-t

CaSe: 4218-CV-OOJ_91-D|\/|B-RP DOC #Z 9-2 Filed: 12/20/18 2 Of 4 Page|D #Z 99

(a) Probable Cause Determination. If it appears from the charging affidavit
and the evidence submitted that there is probable cause to believe that the
offense complained of has been committed and that there is probable cause to
believe that the defendant committed it, the judge shall proceed under Rule 3. l.
Before ruling on a request for a Warrant, the judge may examine under oath the
affiant and any Witnesses the affiant may produce.

(b) Evidence. The finding of probable cause shall be based upon evidence,
Which may be hearsay in Whole or in part provided there is a basis for believing
the source of the hearsay to be credible and for believing that there is a factual
basis for the information furnished

Comment
The purposes served by Rule 2.2 are in accord With Mississippi law and
the mandates of the Fourth Amendment to the United States Constitution. As
the United States Supreme Court stated in Giordenello v. United States, 357
U.S. 480, 78 S. Ct. 1245, 2 L. Ed. 2d 1503 (1958):

[t]he purpose of the [charging affidavit], then, is to enable the
[judge] . . . to determine Whether the “probable cause” required to
support a Warrant exists. The [judge] must judge for himself the
persuasiveness of the facts relied on by a[n] [affiant] to show
probable cause. [The judge] should not accept Without question the
[affiant’s] mere conclusion that the person Whose arrest is sought
has committed a crime.

Id. at 486. See also Miss. Code Ann. § 99-3-28 (regarding “[w]arrants against
teachers, jail officers or counselors at adolescent offender programs”); State v.
Delaney, 52 So. 3d 348 (Miss. 2011).

Rule 3 Arrest Warrant or Summons upon Commencement of Criminal
Proceedings

Rule 3.1 Issuance of Arrest Warrant or Summons.

ior“i

CaSe: 4218-CV-OOJ_91-D|\/|B-RP DOC #Z 9-2 Filed: 12/20/18 3 Of 4 Page|D #Z 100

(a) Issuance. Upon a finding of probable cause made pursuant to Rule 2.2, or
upon a finding that such a determination has previously been made, the judge
shall immediately cause to be issued an arrest warrant or, Where not prohibited
by law, a summons More than one (l) summons or warrant may issue on the
same charging affidavit

(b) Summons; Subsequent Issuance of Arrest Warrant.
(1) Summons. Unless otherwise prohibited by law, the judge may issue a
summons if:

(A) the defendant is not in custody;

(B) the offense charged is bailable as a matter of right; and

(C) there is no reasonable cause to believe that the defendant will
not obey the summons

(2) Subsequem ISsuance ofArreSt Warrant After the issuance of a summons,
the judge shall issue an arrest warrant if:

(A) the defendant, having been duly summoned, fails to appear;

(B) there is reasonable cause to believe that the defendant will fail
to appear; or

(C) the summons cannot be served or delivered for any reason.

(c) Traf`fic Citations Unaffected. The use of tickets, citations, or affidavits for
misdemeanor traffic violations shall be as otherwise provided by law.

Comment
Rule 3.l(a) contemplates that a summons, where not prohibited by law,
or arrest Warrant shall issue upon a finding that a probable cause determination
has been made, for example, by a competent court of another jurisdiction See
Miss. Code Ann. § 99-21-1.

123 of~ Ll

 
 
  

CaSe: 4218-CV-00191-D|\/|B-RP DOC #Z 9-2 Filed: 12/20/18 4 Of 4 Page|D #Z 101

Rule 3.l(b) gives the judge discretion to cause a summons to be issued,
where not prohibited by law, in those cases in which an arrest Warrant is not
necessary to secure the presence of the defendant and there is little concern that
the defendant will flee. Rule 3.l(b) makes no distinction between felony and
misdemeanor cases.

Rule 3.l(c) provides that these Rules do not affect the use of tickets,
citations, or affidavits for misdemeanor traffic violations Traffic violations are
governed by statute, e.g., the Uniform Traffic Ticket Law, Miss. Code Ann. §
63-9-21, and not these Rules.

Rule 3.2 Contents of Arrest Warrant or Summons; Execution, Return.
(a) Arrest Warrant. An arrest warrant issued upon a charging affidavit shall
be signed by the issuing judge The arrest warrant shall:

(l) contain the complete name of the defendant, or if the name is
unknown, any name or description by Which the defendant can be
identified With reasonable certainty;

(2) contain the location of the defendant, if known;
(3) state the offense with Which the defendant is charged; and

(4) command that the defendant be arrested and brought before the
issuing judge, or, if the issuing judge is unavailable, before the
nearest or most accessible judge having jurisdiction If the
defendant is bailable as a matter of right, the arrest warrant may
State that the defendant shall be released on his personal
recognizance, subject to the mandatory conditions of release in Rule
8.4(a), and directed to appear at a specified time and place, or be
released via an appearance bond or a secured appearance bond in an
amount predetermined by the court.

13

oF\l

